NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 21-3341
                                      ___________

                                 ROBERT BROWNING,
                                            Appellant

                                             v.

           JUDGE JOHN YOUNG, SUPERIOR COURT OF NEW JERSEY
                   ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2:21-cv-14578)
                      District Judge: Honorable Brian R. Martinotti
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 9, 2022
              Before: RESTREPO, PHIPPS, and COWEN, Circuit Judges

                             (Opinion filed: March 23, 2022)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Robert Browning, proceeding pro se, filed a 42 U.S.C. § 1983 action

naming as the sole defendant New Jersey Superior Court Judge John Young. Browning

challenges the denial of two applications for post-conviction relief he filed in state court

regarding his 2013 guilty plea in a criminal assault case, the granting of which, he asserts,

will allow him to vacate a civil judgment secured against him for the same assault.1 In

his complaint, Browning admitted to espousing antisemitic views in general, but in

particular against the prosecutor from his criminal case, and asserted that Judge Young

had not granted the relief he seeks on account of these statements. For relief, he requests

that his guilty plea be vacated and a trial held. The District Court screened the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B), and entered a summary order dismissing the

complaint with prejudice on the grounds that a habeas corpus petition is the proper

instrument by which a criminal defendant may challenge his conviction, and his § 1983

claims are barred by judicial immunity.2 Browning timely appealed. For the reasons

stated below, we will affirm the District Court’s dismissal of the action.



1
  November 2020, this Court affirmed the District Court’s dismissal of a suit Browning
filed against different defendants seeking the same relief related to the 2013 guilty plea.
See Browning v. Grant, 828 F. App’x 822 (3d Cir. 2020) (per curiam).
2
  In dismissing the complaint with prejudice, the District Court noted that this was the
third meritless suit Browning had filed related to his 2013 guilty plea. The Court stated
that it would not at that time conclude that Browning was a vexatious litigant and prohibit
him from further related filings, but it could not permit him “to continue to pursue
inarguable claims.” (D. Ct. Op. at 5 n.1) (citing Grayson v. Mayview State Hosp., 293
F.3d 103, 114 (3d Cir. 2002)).
                                               2
       We have jurisdiction under 28 U.S.C. § 1291. Our standard of review is plenary,

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000), and we construe Browning’s pro se

complaint liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam).

       As noted, Browning seeks to vacate his state-court conviction. However, any

request that a federal court overturn a state-court conviction must be brought in a habeas

corpus petition, not a § 1983 action. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973);

cf. Bronowicz v. Allegheny Cnty., 804 F.3d 338, 345 n.12 (3d Cir. 2015) (noting that

plaintiff “who had no recourse under the habeas statute was nevertheless subject to

Heck’s favorable termination rule”).

       Further, “in any action brought against a judicial officer for an act or omission

taken in such officer’s judicial capacity, injunctive relief shall not be granted unless a

declaratory decree was violated or declaratory relief was unavailable.” 42 U.S.C. § 1983.

Browning’s assertion that Judge Young denied his request for declaratory relief falls

short of showing that the exception to the general bar on injunctive relief applies. See

Azubuko v. Royal, 443 F.3d 302, 303-04 (3d Cir. 2006) (per curiam). Finally, Brown’s

assertion that Judge Young was not acting in his judicial capacity when he allegedly

ignored proof of Brown’s innocence is not enough to circumvent judicial immunity.

       Accordingly, the complaint was properly dismissed, and we will affirm.




                                              3